ALOWABILITY NOTICE
	Applicant’s response, dated 10/11/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-10, 12-28, 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a decorative panel, comprising a core layer provided with a decor layer, said décor layer comprising a substrate layer provided with at least one coating, wherein within said decorative panel at least one light source is located, said décor layer being transparent to light emitted by said at least one light source; wherein said decorative panel further comprises at least one intermediate layer positioned adjacent to said at least one light source, and wherein said at least one intermediate layer comprises a resin impregnated paper having an inhomogeneous resin distribution, wherein a resin concentration in said resin impregnated paper at an area corresponding to the position of said at least one light source is higher than another area of said resin impregnated paper.
The closest prior art, Day [US 2005/0238857] teaches the details of a decorative panel in including a core layer and décor layer, but fails to teach or disclose the details of the intermediate layer as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a decorative panel, comprising a core layer provided with a decor layer, said décor layer comprising a substrate layer provided with at least one coating, wherein within said decorative panel at least one light source is located, said décor layer being transparent to light emitted by said at least one light source; wherein said decorative panel further comprises at least one intermediate layer positioned adjacent to said at least one 
As to claim 32 and its dependent claims, the claims recite the details of a decorative panel, comprising: a core layer provided with a décor layer, said décor layer comprising a substrate layer provided with at least one coating, wherein within said decorative panel at least one light source is located, said décor layer being transparent to light emitted by said at least one light source; wherein said core layer comprises a thermo pressed stack of resin impregnated papers; and wherein said at least one light source is located in said thermo pressed stack of resin impregnated papers.
The closest prior art, Day [US 2005/0238857] teaches the details of a decorative panel in including a core layer and décor layer, but fails to teach or disclose the details of the intermediate layer as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a decorative panel, comprising: a core layer provided with a décor layer, said décor layer comprising a substrate layer provided with at least one coating, wherein within said decorative panel at least one light source is located, said décor layer being transparent to light emitted by said at least one light source; wherein said core layer comprises a thermo pressed stack of resin impregnated papers; and wherein said at least one light source is located in said thermo pressed stack of resin impregnated papers, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowed over the prior art of record.
As to claim 33 and its dependent claims, the claims recite the details of a decorative panel, comprising a core layer provided with a décor layer, said décor layer comprising a substrate layer provided with at least one coating, wherein within said decorative panel at least one light source is located, said décor layer being transparent to light emitted by said at least one light source; wherein said 
The closest prior art, Day [US 2005/0238857] teaches the details of a decorative panel in including a core layer and décor layer, but fails to teach or disclose the details of the intermediate layer as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a decorative panel, comprising a core layer provided with a décor layer, said décor layer comprising a substrate layer provided with at least one coating, wherein within said decorative panel at least one light source is located, said décor layer being transparent to light emitted by said at least one light source; wherein said core layer comprises a thermo pressed stack of resin impregnated papers; and wherein said thermo pressed stack of resin impregnated papers is provided with one or more recesses in which said at least one light source is disposed, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875